Citation Nr: 1712802	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-06 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to July 1978.

This case comes to the Board of Veterans Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), which denied the Veteran's claim for service connection for bipolar disorder.

In his February 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In June 2014, the Veteran submitted correspondence indicating he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The Board notes that the record also reflects that in addition to bipolar disorder, the Veteran was diagnosed with major depressive disorder, personality disorder, adjustment disorder, and alcohol dependence in remission.  As explained below, however, the Board need not separately address the issues of entitlement to service connection for bipolar disorder and these additional diagnoses.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bipolar disorder is causally related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran asserts that his current bipolar disorder had its onset in and is related to his active service, or in the alternative that his bipolar disorder pre-existed service and was aggravated therein.  Specifically, he contends that during service he received a court martial in December 1974 and that going from a normal high school student and star athlete to enduring a court martial was overwhelming for him.  For the reasons set forth below, the Board concludes that service connection for bipolar disorder is warranted.

In the Veteran's February 1974 enlistment examination, October 1976 permanent change of station examination, and the May 1978 separation examination, psychiatric evaluations of the Veteran were normal.  In the reports of medical history provided in conjunction with each examination, the Veteran denied having or having had "depression or excessive worry" and "nervous trouble."  

A December 1974 VA military personnel record reflects that the Veteran received a special court martial order for buying stolen cigarettes, which the Veteran knew were stolen.  The report also indicated that the Veteran was also "caught on random urinalysis," was immature, and unreliable.  He was sentenced to confinement and hard labor for twenty-nine days, however, the sentence was later rescinded. 
August 1975 and July 1976 evaluation reports reflect that the Veteran received a low score for his communication ability.

A June 1976 evaluation report indicates the Veteran was a conscientious young soldier, with a desire to perform his duties well and cares about what he does, and how well it is done.  In terms of appearance and military bearing, he was described as extremely lacking and was constantly counselled about wearing clean uniform and his lax attitude towards soldierly appearance was attributed due to his inability to realize his military goals.  The evaluator noted that he was in a stagnant situation, as he could not be promoted or reenlist due to an excessive amount of bad time on his record, but that he had the potential to be an outstanding soldier, and would be, if he had the opportunity to advance himself. 

A February 1977 military personnel record (MPR) reflects that the Veteran punched two holes in the wall of a government building, thus, his grade was reduced and he was required to forfeit a portion of his pay.

A May 1978 MPR also reflects that the Veteran did not appear to a designated place at the appointed time, thus, his grade was reduced, and he was required to perform extra duties.  

The record reflects that the Veteran has a current diagnosis of bipolar disorder, major depressive disorder, adjustment disorder and alcohol abuse (in remission), as reflected in VA treatment records from May 1990 to January 2013.  The Veteran first sought VA treatment in 1982 for alcohol abuse, as noted in a February 1984 VA treatment record. 

VA treatment records and private treatment records from October 1983 to January 2013 reflect extensive mental health treatment related to multiple suicide attempts, depression, and manic episodes due to marriage issues, the passing of his brother, and circumstances related to his criminal background.  

In a November 2000 VA treatment record, the Veteran reported that he was first hospitalized in 1978 when he first got out of the Army. 

An August 2001 Social Security Administration (SSA) determination reflects that the Veteran was awarded disability benefits due to chronic liver disease and cirrhosis, and psychoactive substance dependence disorder (alcohol).  An October 2001 functional assessment indicated that the Veteran had a long history of binge drinking and treatment for the past year for bipolar disorder.

A February 2003 VA treatment record noted that the Veteran had a bipolar disorder dating back to when the Veteran was in his twenties. 

An undated letter from a VA physician indicates that the Veteran was treated since March 1990 and at that time he was admitted for acute suicidal ideations with major depression.

Also of record is a December 2010 medical letter from a VA clinician that the Veteran was treated under his care from May 2007 and that he has been diagnosed with bipolar disorder type I and alcohol dependence in full remission.  The clinician opined that the Veteran's condition is as least as likely as not related to his military traumatic experience and that he has been compliant with his treatment and his condition has been fairly stable except with infrequent periods of exacerbation.

In further support of his claim, in December 2010, the Veteran's submitted a letter written by his sister, in which she described the Veteran as a very happy and loving kid prior to service, and despite their father's passing, the Veteran did well and worked part-time.  She stated that when the Veteran returned home after service, she saw a noticeable change in the Veteran's demeanor in that he was quiet and sad, and no longer the happy outgoing person he once was.  She further indicated that she recalled an event when the Veteran was screaming, crying, and climbing the walls.  She and her mother had him admitted to the Norwich State Hospital (closed down in 1996) at which time a psychiatrist who spoke with him at length medicated him and opted to admit him to the hospital for further evaluation and determined he was very sick and needed help.

Here, the only medical opinion of record is the December 2010 opinion submitted by the Veteran from his VA treating clinician.  Although the VA clinician did not provide a detailed rationale in offering the positive opinion that he believed that it is at least as likely as not that the Veteran's bipolar disorder is related to his service, the clinician indicated that he has been treating the Veteran since May 2007, and, thus, was fully informed of the Veteran's medical history and his contentions in providing the positive opinion.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, even a medical opinion such as this one that is flawed has some probative weight.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  In addition, there is no contrary medical opinion in the evidence of record.

Furthermore, the opinion is consistent with the record, to specifically include the Veteran's report of longstanding psychiatric symptoms since the December 1974 court martial he received in service, as his MPRs reflect that the Veteran engaged in activities such as buying stolen cigarettes, punching holes into government building, and not showing up to assigned duties following the December 1974 court martial.  The Veteran also indicated that he was treated for psychiatric symptoms in 1978, shortly after service.  The Board notes that the record reflects a March 2010 correspondence from the Connecticut Valley Hospital indicated that the Veteran's records were destroyed as twenty-five years had passed, and the Norwich Hospital closed down in 1996, thus, such records are unavailable. 

The Veteran has credibly reported that he sought treatment shortly after service and consumed alcohol excessively to cope with his symptoms following service.  The Veteran is also competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding his bipolar disorder symptoms, to include his responses to events that triggered his symptoms, are competent evidence which the Board finds to be credible, as his testimonies and assertions have remained consistent with regard to the onset and continuation of his symptomology since service.  Furthermore, the Veteran's sister's letter also indicates that the Veteran experienced psychiatric symptoms shortly after service.

Finally, the Veteran is presumed to have been in sound condition when he entered service, as no abnormalities were noted on the entrance examination, and there is no clear and unmistakable evidence that a psychiatric disorder preexisted service and was not aggravated thereby.  38 U.S.C.A. § 1111 (West 2014).

The evidence is, thus, at least evenly balanced as to whether the Veteran's bipolar disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As indicated above, the Veteran has been diagnosed with other psychiatric disorders, specifically, major depressive disorder, personality disorder, adjustment disorder, and alcohol dependence in remission.  Notably, the VA treatment providers did not differentiate between symptomatology associated with the Veteran's bipolar disorder and the other psychiatric disorders.  As the symptoms of the bipolar disorder, major depressive disorder, personality disorder, adjustment disorder, and alcohol dependence in remission cannot be distinguished from each other, VA must attribute the effects to the now service-connected bipolar disorder.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Consideration of the issue of service connection for a psychiatric disorder other than bipolar disorder is, therefore, unnecessary.


ORDER

Entitlement to service connection for bipolar disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


